                Case 16-10642-CSS              Doc 280       Filed 02/05/19        Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    In re:
                                                               Chapter 7
    NEW SOURCE ENERGY PARTNERS,
     L.P., et al.,                                             Case No. 16-10642 (CSS)
                         Debtors.1                             (Jointly Administered)


               REPORT OF SALE OF CERTAIN ASSETS OF THE DEBTOR


         David W. Carickhoff, chapter 7 trustee (the “Trustee”) for the estates (the “Estates”) of the

above-captioned debtors (the “Debtors”), reports, in accordance with Federal Rule of Bankruptcy

Procedure 6004(f), that on June 24, 2016, the Court entered the Order Pursuant to 11 U.S.C. §§

105(a), 363, and 365 and Federal Rules of Bankruptcy Procedure 2002, 6004, 6006 and 9014 (I)

Approving the Sale of the Debtors’ Equity Interests in Certain Non-Debtor Subsidiaries; (II)

Approving the Assumption and Assignment of Executory Contracts; (III) Authorizing

Consummation of the Sale Transaction; and (IV) Granting Related Relief (the “Sale Order”) [Dkt.

No. 82].

         The Trustee further reports that on July 12, 2016 (the “Closing Date”), the Trustee closed

and consummated the sale approved by the Sale Order, and pursuant to an Asset Purchase

Agreement executed by and between the Trustee as the seller and MCE Acquisition, LLC (“MCE

Acquisition”) as the buyer on May 10, 2016 (as amended, the “Asset Purchase Agreement”)2. On

the Closing Date, pursuant to the Asset Purchase Agreement, the Trustee conveyed to MCE




1
 The Debtors are the following entities: New Source Energy Partners, L.P. (16-10642) and New Source Energy GP,
LLC (16-10643).
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Asset
Purchase Agreement
               Case 16-10642-CSS          Doc 280      Filed 02/05/19      Page 2 of 2



Acquisition all of the Debtors’ rights, title, and interests in (the following are collectively referred

to as the “Acquired Assets”):


        (i) 100% of the Class A Units of MidCentral Energy Partners L.P.;

        (ii) 100% of the limited liability company membership interests of MidCentral Energy
        Partners GP, LLC;

        (iii) all interest of the Trustee and/or Debtor New Source Energy GP, LLC in, and all assets
        (including books, records, files and data) related to, the Assumed Benefit Plan; and

        (iv) all causes of action of the Trustee and/or Debtors primarily related to the foregoing
        assets.

The Purchase Price paid by MCE Acquisition for the Acquired Assets was $600,000 in cash, along

with the assumption of certain Assumed Liabilities.

 Date: February 5, 2019                              ARCHER & GREINER, P.C.

                                                     /s/ S. Alexander Faris
                                                     Alan M. Root (No. 5427)
                                                     S. Alexander Faris (No. 6278)
                                                     300 Delaware Avenue, Suite 1100
                                                     Wilmington, Delaware 19801
                                                     Phone: (302) 777-4350
                                                     E-mail: afaris@archerlaw.com

                                                     Attorneys to the Chapter 7 Trustee




215916815v1
